Citation Nr: 1722770	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-277 15A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a skin disorder.

3. Entitlement to service connection for a neurological disorder of the bilateral lower and upper extremities.

4. Entitlement to service connection for joint pain, stiffness, and swelling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of a skin disorder, neurological disorder of the bilateral lower and upper extremities, and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset in service, and the preponderance of the evidence establishes that the Veteran's diagnosed tinnitus is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board is granting the full benefit sought on appeal, no further discussion of compliance with VA's duties to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 U.S.C.A. § 1154(b), for any veteran who engaged in "combat" with the enemy, VA shall accept satisfactory lay or other evidence as proof of a disease or injury being incurred in or aggravated by such service even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  However, the presumption is rebuttable by clear and convincing evidence to the contrary.

Tinnitus

In a February 2010 VA examination, the examiner diagnosed bilateral recurrent tinnitus.  Element (1) of Shedden has been met.

The Veteran attributes his tinnitus to in-service exposure to noise from mortars and other weapons during combat.  The Veteran's DD-214 documents his military occupational specialty of rifleman, and service records show that the Veteran served as an automatic rifleman, grenadier, and other positions in the Republic of Vietnam.  The Board finds the Veteran's reports of in-service noise exposure credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  As such, element (2) of Shedden is met.

With respect to tinnitus, the evidence is at least in equipoise on the question of a nexus, or Shedden element (3).  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board affords significant weight to the Veteran's competent and credible reports of tinnitus since service, as they are consistent throughout the period on appeal, facially plausible, and consistent with other evidence from the Veteran, including his hearing testimony.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the February 2010 VA examiner opined that the Veteran's tinnitus is less likely than not a result of in-service noise exposure, the examiner did not provide a rationale for this opinion.  As such, the opinion is entitled to little weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In view of the totality of the evidence, including the recognition of in-service noise exposure, current finding of tinnitus, and credible lay testimony, the Board finds the evidence is at least in relative equipoise regarding tinnitus.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In his March 2008 claims application, the Veteran indicated that he received private medical treatment for squamous cell malignancies and carcinoma at a specified private medical provider in McKinney, Texas from August 2002 to July 2007.  Similarly, an October 2010 supporting statement submitted by J.R. stated that prior to beginning medical treatment at VA in 2008, the Veteran received private medical care.  The record does not contain these private medical records.  As the records appear to be relevant to the Veteran's claims, VA should attempt to obtain these records prior to adjudicating his claims.  

The Veteran should also be scheduled for examinations to clarify his diagnoses and determine the etiology of any diagnosed condition.  The Veteran's VA treatment records reflect that the Veteran has been treated for skin cancer, pain in the bilateral lower extremities, and recurrent joint pain.  The Veteran contends that these conditions are secondary to exposure to herbicide agents in service.  The Veteran's service treatment records indicate that he was treated for a metacarpal fracture in service, and VA has conceded that the Veteran was exposed to herbicide agents in service.  However, it is not clear whether skin cancer may relate to active service, whether there is a diagnosis of a neurological disorder, and whether the Veteran's joint pain is attributable to a particular disability.   

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records, including private treatment records from August 2002 to July 2007 indicated in the Veteran's March 2008 claims application.  If such efforts yield negative results, a notation to that effect should be inserted in the file.
 
2. Schedule the Veteran for an appropriate VA examination with a suitably qualified medical professional to determine the nature and etiology of the Veteran's skin disorder(s), pain in the bilateral lower extremities, and joint pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.

The following should be addressed:

a. Identify/diagnose any skin disorder that presently exists or that has existed at any time during the appeal period.  If a skin disorder is identified, the examiner should state whether it is as likely as not that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service, to include being the result of in-service exposure to herbicide agents.

b. Identify/diagnose any neurological disorder that presently exists or that has existed at any time during the appeal period.  If a neurological disorder is identified, the examiner should state whether it is as likely as not that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service, to include being the result of in-service exposure to herbicide agents.

c. Identify/diagnose any disorder manifested by joint pain that presently exists or that has existed at any time during the appeal period.  If such a disorder is identified, the examiner should state whether it is as likely as not that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service, to include being the result of in-service exposure to herbicide agents.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion. 

3. Then, readjudicate the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


